DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 and 6-8 are pending in this application. Claims 1-3 and 6-8 are original. Claims 4, 5, 9 and 10 are withdrawn.

Election/Restrictions
Applicant’s election without traverse of species I in the reply filed on 07/06/2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/04/2020 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
It appears that the semiconductor device of claims 6-8 is same as the semiconductor device of claim 1, based on specification paragraphs [0019] and [0027] and the drawings. The same semiconductor device does not constitute further limitation.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sato (US 20080024946 A1).
Regarding claim 1, Sato teaches an electrostatic protection circuit (abstract, An electrostatic protective circuit) configured to protect a signal terminal (i.e. signal line 12) (fig.8) of an internal circuit ([0044], Another end of the signal line 12 is coupled to, for example, an internal circuit) of a semiconductor device ([0044], of the semiconductor device), comprising: a first diode (i.e. diode D1) (fig.8) having an anode (e.g. anode of D1) (fig.8) connected to the signal terminal (implicit, as seen in fig.8); a second diode (i.e. diode D2) (fig.8) having a cathode (e.g. cathode of D2) (fig.8) connected (implicit, as seen in fig.8) to a cathode of the first diode (e.g. cathode of D1) (fig.8) and an anode (e.g. anode of D2) (fig.8) connected (implicit, as seen in fig.8) to a GND terminal (i.e. ground GND) (fig.8); and a depletion type ([0074], as the signal potential is dropped … This provides the gate potential of the FET 10 coupled to the node N, which is lower than the source and the bulk potentials, such that the state of the FET 10 is transferred to the conducting state) (this behavior is necessarily true of a depletion type PMOS transistor) MOS transistor (i.e. FET 10) (fig.8) ([0043], FET 10 is a metal-insulator-semiconductor (MIS) FET) ([0069], A gate oxide film) connected in parallel with the first diode (implicit, as seen in fig.8).
Regarding claim 2, Sato teaches the electrostatic protection circuit according to claim 1, wherein the depletion type MOS transistor is a pMOS transistor (implicit, as seen in figs.8 and 9) having a drain connected to the internal circuit (e.g. drain of 10 is connected to IC via D2, D1, 12 and 14) (fig.8), and having a gate (e.g. gate of 10 is connected to cathode of D1 via body of D1) (fig.8), a source, and a bulk connected to the cathode of the first diode (implicit, direct connection as seen in fig.8).
Regarding claim 6, Sato teaches the semiconductor device ([0044], of the semiconductor device) having the electrostatic protection circuit according to claim 1 (abstract, An electrostatic protective circuit) between the signal terminal (i.e. signal line 12) (fig.8) and the internal circuit ([0044], Another end of the signal line 12 is coupled to, for example, an internal circuit).
Regarding claim 7, it is rejected for the same reasons as stated in claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20080024946 A1) and further in view of Yan (US 20160147239 A1).
Regarding claim 3, Sato teaches the electrostatic protection circuit according to claim 2.
Sato does not teach, wherein a resistor is connected between the source of the pMOS transistor and the cathode of the first diode.
Yan teaches in a similar field of endeavor of electronic systems, a resistor (i.e. resistor 944) (fig.9) is connected to the source of the pMOS transistor ([0066], resistors 944 and 946 present, however, the sizes of the PMOSFETs 948 and 950 may be reduced).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the resistor connected between the source of the pMOS transistor and the cathode of the first diode in Sato, as taught by Yan, as it provides the advantage of reduced size of the MOS transistor.
Regarding claim 8, it is rejected for the same reasons as stated in claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                           08/24/2022



	/THIENVU V TRAN/                                                 Supervisory Patent Examiner, Art Unit 2839